Opinion issued September 19, 2017




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-17-00579-CV
                          ———————————
                         ALI YAZDCHI, Appellant
                                       V.
   MAKANSAM INC. D/B/A IDEAL TOWING, AREA 5 VEHICLE
STORAGE AND THE OAKS CONDOMINIUM ASSOCIATION, Appellees


            On Appeal from the County Civil Court at Law No. 3
                          Harris County, Texas
                      Trial Court Case No. 1085534


                         MEMORANDUM OPINION

     Appellant Ali Yazdchi attempts to appeal from the trial court’s judgment

signed March 27, 2017.

     Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is
extended to 90 days after the date the judgment is signed if any party timely files a

motion for new trial, motion to modify the judgment, motion to reinstate, or, under

certain circumstances, a request for findings of fact and conclusions of law. See

TEX. R. APP. P. 26.1(a). The time to file a notice of appeal may also be extended

if, within 15 days after the deadline to file the notice of appeal, a party properly

files a motion for extension. See TEX. R. APP. P. 10.5(b), 26.3.

      The record reflects that the trial court signed the final judgment on March

27, 2017. Appellant timely filed a motion for new trial on April 21, 2017. See

TEX. R. CIV. P. 329b(a). Therefore, appellant’s notice of appeal was due by June

25, 2017. See TEX. R. APP. P. 26.1(a).

      Appellant untimely filed his notice of appeal on July 17, 2017. Without a

timely filed notice of appeal, this Court lacks jurisdiction over the appeal. See

TEX. R. APP. P. 25.1.

      On August 1, 2017, we notified appellant that his appeal was subject to

dismissal for want of jurisdiction unless, by August 15, 2017, he filed a response

showing grounds for continuing the appeal. See TEX. R. APP. P. 42.3(a). Appellant

has not filed a response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss any pending motions as moot.




                                         2
                                PER CURIAM


Panel consists of Chief Justice Radack and Justices Keyes and Massengale.




                                       3